

113 S1890 IS: Preserving Education Access and Autonomy Act of 2013
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1890IN THE SENATE OF THE UNITED STATESDecember 20, 2013Mr. Cochran introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure that decisions by the Secretary of Education to award grants or other assistance to States or local educational agencies are not contingent upon the adoption of specific educational curricula.1.Short titleThis Act may be cited as the
		  Preserving Education Access and Autonomy Act of 2013.2.Prohibition on requiring the adoption of specific curricula(a)Definition of education grant or assistanceIn this section, the term education grant or  assistance—(1)means any  grant,  contract, cooperative agreement, or other assistance provided through a program administered by the Secretary of Education; and(2)includes any waiver  of a  statutory or regulatory requirement of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) granted by the Secretary of Education under the authority provided under section 9401 of such Act (20 U.S.C. 7861).(b)No requirement for specific curriculaNotwithstanding any other provision of law, the Secretary of Education shall not require, as a condition of any education grant or assistance, that a State or local educational agency adopt a specific elementary school or secondary school curriculum.(c)No priority for specific curriculaNotwithstanding any other provision of law, the Secretary of Education shall select recipients for any education grant or assistance without providing any priority, preference, or special consideration to a State or local educational agency based on the adoption by the State or local educational agency of a specific elementary school or secondary school curriculum.